Citation Nr: 9933230	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1996, 
the RO denied the claims of entitlement to service connection 
for PTSD and for a skin condition as a result of exposure to 
herbicides.  The veteran perfected appeals with respect to 
both issues denied by the RO in June 1996.  At a RO hearing 
conducted in March 1997, the veteran expressed a desire to 
drop his claim of entitlement to service connection for a 
skin condition as a result of exposure to herbicides.  

The RO has treated the issue of entitlement to service 
connection for PTSD on the basis of an original claim.  The 
Board notes, however, that service connection was originally 
denied by the RO in April 1992.  The veteran was informed of 
the denial of service connection and of his procedural and 
appellate rights via correspondence dated in May 1992.  The 
veteran did not file a timely notice of disagreement with the 
May 1992 rating decision which became final in May 1993.  

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was denied 
in April 1992.  There is no prejudice to the veteran because 
when the RO considered the issue on the basis of an original 
claim, it accorded the veteran greater consideration than his 
claim in fact warranted.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD when it issued 
its unappealed April 1992 rating decision.

2.  Evidence received since the April 1992 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The record establishes that the veteran engaged in combat 
in service.  

5.  There is competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

6.  The medical evidence establishes a clear diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1992 determination 
wherein the RO denied service connection for PTSD is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(a), 5107(b) (West 1991);  38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the April 1992 rating 
decision wherein the RO denied service connection for PTSD is 
reported below.

There were no complaints of, diagnosis of or treatment for 
any mental disorders included in the service medical records.  
No pertinent abnormalities were noted on the report of the 
separation examination conducted in April 1967.  

The service personnel records demonstrate that the veteran 
was awarded the Vietnam Campaign Medal and the Vietnam Area 
Service Medal.  His military occupational specialty (MOS) was 
boatswains mate.  He was stationed aboard the USS Talladega.

A VA hospitalization record dated in August 1991 included a 
diagnosis of PTSD.  It was noted that the veteran reported 
that he was exposed to multiple traumatic events while 
serving in Vietnam in the early 1960's.  The pertinent 
discharge diagnosis was post traumatic shock disorder. 

By rating decision dated in April 1992, the RO denied the 
claim of entitlement to service connection for PTSD.  The RO 
found there was no evidence of record demonstrating that the 
veteran was involved in any type of combat situation.  The 
veteran was informed of the April 1992 rating decision and of 
his procedural and appellate rights via letter dated in May 
1992.  

The evidence added to the record subsequent to the April 1992 
rating decision wherein the RO denied service connection for 
PTSD is reported below.  

VA outpatient treatment and hospitalization records were 
received subsequent to the April 1992 rating decision.  These 
records evidence diagnosis of and treatment for PTSD.  A 
clinical record dated in November 1994 included the notation 
that the veteran had very little insight into his PTSD and 
had little proclivity to seek due compensation and had few 
secondary gain motives.  The impression was that the veteran 
met all the criteria for PTSD.  

Additional service personnel records were received subsequent 
to the April 1992 rating decision.  The documents demonstrate 
that the veteran was qualified as an assault boat coxswain.  
He was awarded the Vietnam Service Medal with three bronze 
stars and the Republic of Vietnam Meritorious Unit Citation.  
Most significantly is a document dated in December 1965 which 
shows that the veteran served in the Vietnam combat zone and 
participated in combat landing operations from May to October 
1965 including participation in Operations Starlight and 
Dagger Thrust.  The veteran was qualified for hostile fire 
pay for the months of June through October of 1965.  

A statement from the veteran which was received at the RO in 
November 1992 included a notation that he was an operator of 
landing craft in 1965 and 1966.  He reported that he had 
observed numerous men who had been killed.  

A VA PTSD examination was conducted in January 1995.  The 
veteran reported that he was an amphibious boat coxswain 
during active duty.  His job was to ferry combat troops and 
ammunition from ship to shore.  While performing this duty, 
he reported that he was exposed to small arms fire 30% of the 
time.  He reported involvement in one incident where a plane 
attacked an area close to his landing craft.  The Axis I 
diagnoses were PTSD and dysthymic disorder.  The examiner 
noted that the veteran had combat experience.  

Records from the Social Security Administration have been 
associated with the claims files.  These records include many 
duplicates of VA outpatient treatment and hospitalization 
records.  

Private psychological testing conducted in December 1993 
resulted in a pertinent diagnosis of severe PTSD.  The 
veteran reported to the examiner that he had served in combat 
in Vietnam and experienced flashbacks from those experiences.  

The transcript of a March 1997 RO hearing is of record.  The 
veteran reported that he operated a landing craft in Vietnam 
and witnessed casualties.  He was also exposed to small arms 
fire.  

The veteran testified before the undersigned member of the 
Board in August 1999.  He reported that he was subject to 
sniper, small arms and mortar attacks as well as bombing 
while serving on active duty in Vietnam.  

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.



The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  






The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  



The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  




Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in April 1992.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

Review of the RO's findings in the April 1992 rating decision 
discloses that PTSD was denied because there was no 
verification of the veteran's claimed in-service stressors.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Service personnel records, which were 
not associated with the claims file at the time of the April 
1992 rating decision, have been received which demonstrate 
that the veteran participated in combat landing operations 
and was entitled to receive hostile fire pay.  The service 
personnel records further document that the veteran was 
qualified as an assault boat coxswain.  

The Board finds, based upon the service personnel records 
demonstrating that the veteran participated in combat landing 
operations and was qualified as an assault boat coxswain and 
his testimony which the Board finds credible, as to 
performing duties as a landing craft operator, that the 
veteran was exposed to combat while on active duty in 
Vietnam.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record evidence that the veteran participated in combat.  

The evidence submitted bears directly and substantially upon 
the issue of entitlement to service connection for PTSD, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

Whether the claim of entitlement to 
service connection for PTSD is well-
grounded

The Board finds the claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Included in the claims file are diagnoses of PTSD by 
competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

The Board has determined, based on service department 
evidence that the veteran engaged in combat and in the 
absence of evidence to the contrary, that the veteran's 
testimony as to his in-service stressor is conclusive 
evidence of the claimed in-service stressor.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's experiences while on active 
duty, the Board finds the claim is well grounded.  

Entitlement to service connection for PTSD

The Board finds that service connection is warranted for 
PTSD.  There is competent evidence of record documenting the 
veteran's service in Vietnam.  As reported above, there is 
sufficient evidence of record based on service department 
documents for the Board to find that the veteran participated 
in combat while serving in Vietnam.  

The Board finds the veteran's testimony as to in-service 
stressors to be credible and consistent with the duties he 
reported he performed while on active duty.  Based on the 
above, the Board finds the veteran's reported in-service 
stressors are verified. 

There is of record medical evidence establishing a clear 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressors actually occurred and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the claim is granted in this regard.

The veteran has submitted a well grounded claim of 
entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is granted. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

